exhibit 10.7

 

CONSULTING AGREEMENT

 

AGREEMENT made effective as of the 1st day of June, 2014 by and between David J.
Anderson (hereinafter referred to as “Consultant”), and Honeywell International
Inc., a corporation organized under the laws of the state of Delaware
(hereinafter referred to as “Honeywell” or the “Company”).

 

WITNESSETH:

 

WHEREAS, Consultant has been a senior executive of the Company for approximately
eleven years; and

 

WHEREAS, the Consultant, in his role as the Company’s Chief Financial Officer,
became intimately familiar with the Company’s significant business strategies
and challenges; and

 

WHEREAS, the Consultant has announced his retirement from the Company effective
at the close of business on May 31, 2014; and

 

WHEREAS, the Company is desirous of engaging Consultant to help in the
transition of his former duties and the management of certain projects and
initiatives on an ad hoc basis; and

 

WHEREAS, Consultant is desirous of working on certain such projects and
initiatives on a part-time basis and according to his own schedule;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed as follows:

 

1. The Company hereby retains Consultant as an independent contractor to perform
the services set forth in Exhibit A, attached hereto and made a part hereof, as
well as other similar and appurtenant duties as may be assigned to Consultant
while performing such services. Company and Consultant shall confer from time to
time to review and revise, as appropriate, the list of services set forth in
Exhibit A. Subject to the provisions of Paragraph 2, Consultant agrees to comply
with applicable Company policies in the performance of his services hereunder.
The term of this Agreement shall begin on June 1, 2014 (“Effective Date”) and
end on May 31, 2016 (“Termination Date”), unless earlier terminated as provided
herein. The term of this Agreement may be further extended by the written
agreement of Consultant and the Company.

 

2. Consultant shall provide to the Company, in accordance with the format
requested by the Company’s CEO, written periodic reports of his activities in
sufficient detail to evidence the nature and scope of the services provided, and
will provide supporting documentation in the form of related work records,
meeting reports and similar documents as requested by the Company. Consultant
shall be free to determine his own means and manner of accomplishing the
purposes of the parties, as more fully set forth in Exhibit A, provided he
performs his services hereunder in a

1 | P a g e 



manner acceptable to Honeywell, as determined in accordance with Paragraph 7
hereof, and provided he complies fully with all laws and regulations applicable
to Honeywell’s operations and Consultant’s services. Honeywell shall not
exercise or retain the right to control, direct or supervise the manner in which
Consultant performs services for Honeywell.

 

3. Consultant shall perform the services specified in Exhibit A at such
locations as shall be necessary, convenient or appropriate to the performance of
such services.

 

4. As full and complete payment for all services rendered hereunder, the
Management Development and Compensation Committee of the Board of Directors has
approved the following compensation package (the “Consideration”), which
compensation package shall apply to the specific elements hereof notwithstanding
any contrary provisions in the applicable Company compensation plans:

 

(a) Pre-existing Stock Option Awards. All outstanding stock options that are
unvested as of the first day of the term of this Agreement shall continue to
vest as scheduled as if the Consultant were still actively employed by the
Company. Subject to subparagraph (d) below, you shall have three (3) years from
the date of vesting to exercise any options that become exercisable by virtue of
this subparagraph (a).

 

(b) Growth Plan Units. Consultant will receive the second tranche of his actual
earned 2012-2013 Growth Plan award in March 2015.

 

(c) Pre-Existing Restricted Stock Unit Awards. Consultant’s restricted stock
units that were scheduled to vest in October 2014 and July 2015 shall be allowed
to vest as scheduled; provided, however, to the extent allowing any restricted
stock units to vest as scheduled would subject you to additional taxes under
Section 409A of the Internal Revenue Code, such restricted stock units shall
vest not later than the March 1 of the calendar year following the calendar year
in which you are deemed to have separated from service with the Company for
purposes of Section 409A.

 

(d) Extension of Option Exercise Periods. If, at the end of the term of this
Agreement, the Company’s CEO has determined, in his sole and absolute
discretion, that Consultant has (i) executed his duties hereunder with a high
degree of skill and efficiency, and (ii) not violated, in other than a de
minimis way, any of the restrictive covenants to which he has agreed herein or
in any other agreements between himself and the Company, Consultant shall have
the full remaining term to exercise any unexercised options.

 

5. The Company shall reimburse Consultant for all reasonable out-of-pocket
expenses (transportation, hotels, meals, and telecommunications) necessarily
incurred by Consultant in connection with any trip made at the request of the
Company and with its approval. Necessary expenses will include reimbursement for
coach class airfares and the cost of reasonable meals and accommodations.
Reimbursement shall be made by payment within 30 days after receipt of invoice
rendered by the Consultant, subject to approval of the Company. All invoices
submitted for payment shall be in the name of Consultant. No other expenses will
be eligible for reimbursement unless the Company authorizes them in advance and
an itemized statement of the expense is submitted to the Company along with the
Consultant’s invoice. Any disbursement paid to a third

2 | P a g e 



party by the Consultant shall be authorized in advance by the Company and an
itemized statement of the same shall be submitted to the Company with the
Consultant’s invoice.

 

6. The Company expressly declares that it would never knowingly request that
Consultant perform any task that would subject the Consultant to civil or
criminal liability. Thus, notwithstanding any provision herein contained to the
contrary, in the event the Company determines that the payment of a fee or the
payment of any reimbursement as herein provided is contrary to law or
governmental policy of the country or countries out of which the transaction
arises, the Consultant hereby waives any right title or interest to the fee or
reimbursement to which the Consultant would otherwise be entitled. The
Consultant hereby represents to the Company that (i) no part of any fee paid or
reimbursement for any disbursement shall be paid, directly or indirectly, to or
for the benefit of any employee, agent or representative of any government,
governmental agency or commercial customer for an improper purpose or to obtain
a benefit for the Company or any of its subsidiaries or affiliates, and (ii)
this Agreement and its performance hereunder do not violate the laws or
regulations of the United States, any state thereof, or any other country in
which Consultant is performing services hereunder, including, without
limitation, laws and regulations pertaining to gratuities, conflicts of
interest, post-Government employment, or the disclosure of source selection or
proprietary information.

 

7. In the performance of the services described herein, the Consultant (a) shall
be deemed to be and shall act strictly and exclusively as an independent
contractor and shall not be considered under the provisions of this Agreement or
otherwise as having an employee status with Honeywell, or as being eligible to
participate in or receive any benefit under a benefit plan or program made
available to employees of the Company; (b) is not granted and shall not exercise
any authority to assume or create any obligation or responsibility, express or
implied, on behalf of or in the name of the Company, or to bind the Company to
any agreement, contract or arrangement of any nature, except as expressly
provided herein; (c) shall comply with all applicable laws and regulations; (d)
shall have sole responsibility for the payment of applicable taxes, all workers’
compensation and disability insurance, Social Security and other similar taxes
levied with respect to any payment hereunder that is properly reportable on Form
1099; and (e) shall not contact U.S. Government personnel without the prior
written consent of the Company.

 

8. In further exchange for the Consideration detailed in Paragraph 4 of this
Agreement, Consultant agrees that the term of this Agreement shall be treated as
employment with the Company solely for purposes of any noncompetition agreement
he has executed in favor of the Company, and that the post-termination
restriction period of any such noncompetition agreement shall not begin to run
until this Agreement has been terminated.

 

9. The terms and conditions of this Agreement and the services to be performed
hereunder, as well as the information and knowledge divulged to Consultant or
developed by Consultant during or in connection with his services hereunder
(including any reports, analyses, working papers, memoranda, notebooks, data,
computer programs and discs or other materials prepared by Consultant in the
course of providing the services which are the subject of this Agreement), shall
be treated by the Consultant as confidential information and shall not be
disclosed to third parties or to the public without prior written approval of
the Company, except to the extent otherwise required by law.

3 | P a g e 



10. Unless Consultant first secures the Company’s written consent, he will at no
time, during or after his engagement by the Company, directly or indirectly,
publish, use, or disclose or authorize, advise, hire, counsel or otherwise
procure any other person or entity, directly or indirectly, to publish, disclose
or use any trade secrets or other confidential information of the Company which
Consultant acquired or became aware of during his employment with the Company or
his engagement hereunder either for Consultant’s own benefit or for the benefit
of any other person, whether or not developed by Consultant, except as required
in the performance of Consultant’s services for the Company or except to the
extent otherwise required by law.

 

11. The Company does not desire to acquire any secret or confidential knowledge
or information from Consultant that may have been acquired from others.
Accordingly, Consultant represents and warrants that any and all information,
practices or techniques which he will describe, demonstrate, divulge or in any
other manner make known to the Company during the performance of services
hereunder may be divulged without any obligation to, or violation of, any right
of others. Consultant further represents and warrants that any and all practices
or techniques which he will disclose and materials prepared by him may be freely
used by the Company without violation of any law or payment of any royalty,
except as it shall specifically advise to the contrary in writing. Consultant
shall exonerate, indemnify and hold harmless the Company from and against any
and all liability, loss, cost, expense, damage, claims or demands for actual or
alleged violation of the rights of others in any trade secret, know how or other
confidential information which is based in whole or in part on the Company’s
receipt or use of the services or information provided by the Consultant.

 

12. Consultant acknowledges that all records, reports, analyses, working papers,
memoranda, notebooks, computer programs and discs or other materials prepared by
Consultant in the course of performing services which are the subject of this
Agreement and all records and copies of records relating to the Company’s
operations, investigations and business (collectively referred to as
“Proprietary Materials”), made or received by Consultant during the term of this
Agreement are and shall be the Company’s property exclusively, and Consultant
shall surrender the same at the termination of this Agreement, if not before.
Consultant may use Proprietary Materials only with the express written consent
of the Company.

 

13. In further exchange for the Consideration detailed in Paragraph 4 of this
Agreement, Consultant agrees that the prohibitions on the solicitation of
Honeywell customers, vendors, suppliers and employees contained in any
agreements he has executed in favor of the Company shall apply during the term
of this Agreement and for two (2) years after this Agreement has been
terminated.

 

14. Consultant shall exonerate, indemnify and hold harmless the Company, its
directors, officers and employees, from and against any and all liability,
losses, costs, expenses (including attorneys fees), damages, actions, claims or
demands (including those based on the injury to or death of any person or damage
to property), directly or indirectly arising out of, or resulting from, or
relating to any act or omission of Consultant or his employees, officers, agents
or subcontractors related to services performed for the Company hereunder, but
only to the extent such damages, actions, claims or demands arise from the
willful misconduct of Consultant or Consultant’s bad faith.

 

15. Neither party shall assign any right in or obligation arising under this
Agreement without the other party’s written consent, and any such assignment
shall be void. This Agreement

4 | P a g e 



shall be binding on and inure to the benefit of each party’s heirs, executors,
legal representatives, successors and permitted assigns.

 

16. This Agreement shall be effective as of the Effective Date and shall
terminate on the Termination Date, subject to the right of either party to
terminate this Agreement for any reason at any time upon not less than 30 days’
prior written notice to the other party. Early termination by the Company shall
not affect its obligations hereunder to provide the consideration described in
Paragraph 4. Early termination by the Consultant shall not affect his
obligations under Paragraphs 6, 7, 9, 10, 11, 12, 13, 14 and 15. In the event of
early termination by Consultant other than by reason of death or total and
permanent disability, Consultant shall (A) forfeit (i) any outstanding options,
(ii) any outstanding restricted units, and (iii) the right to any unpaid Growth
Plan award amounts, and (B) repay the compensatory gains from the consideration
described in Paragraph 4.

 

17. Notices or communications hereunder shall be in writing, addressed as
follows:

 

(a) If to the Company: Honeywell International Inc.     101 Columbia Road    
Morristown, New Jersey 07962     Attn: Kevin M. Covert     Vice President and
Deputy General Counsel         If to Consultant: David J. Anderson         With
a Copy to: Todd Garvelink, Esquire     Morrison Cohen LLP     909 Third Avenue  
  New York, NY  10022-4784     tgarvelink@morrisoncohen.com

 

Any such notice shall be deemed to be given as of the date it is personally
delivered, the next business day after the date faxed (upon confirmation of
receipt of transmission), or five days after the date mailed in the manner
specified.

 

(b) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New Jersey, disregarding any
conflict-of-laws rules that may direct the application of the laws of another
jurisdiction.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof, and merges and
supersedes all prior agreements, discussions and writings with respect thereto.
No modification or alteration of this Agreement shall be effective unless made
in writing and signed by both Consultant and the Company.

 

18. Consultant has received a copy of the Company’s Code of Business Conduct
(the “Code”). Consultant certifies that it has reviewed and understands the Code
and will fully comply with its terms and take all necessary steps to assist the
Company in complying with it. If the services

5 | P a g e 



provided hereunder are related to a U.S. Department of Defense contract,
Consultant shall represent that he has been made aware of the Company’s
commitment to the Defense Industry Initiative for Federal Procurement Related
Services.

 

19. Without prejudice to the rights and remedies otherwise available to the
Company hereunder, the Company shall be entitled to equitable relief by way of
injunction or otherwise if Consultant breaches or threatens to breach any of the
provisions of this Agreement. In addition, and not by way of limitation, in the
event Consultant materially fails to perform his duties hereunder upon notice
and request for performance, or otherwise materially breaches the terms of any
confidentiality, nonsolicit or noncompetition covenants that Consultant may have
executed in favor of the Company, Consultant shall be treated as if he
terminated this Agreement early under Paragraph 16.

 

20. In the event any provision of this Agreement shall not be enforceable, the
remainder of this Agreement shall remain in full force and effect.

 

21. The waiver by Company of any nonperformance or breach by Consultant of any
provisions of this Agreement must be in writing and shall not be construed as
waiving any such provision in the future. No delay or failure by Company in
enforcing or exercising any right hereunder and no partial or single exercise
thereof, shall be deemed of itself to constitute a waiver of such right or any
other rights hereunder.

 

22. This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof, and merges and
supersedes all prior discussions and writings with respect thereto. No
modification or alteration of this Agreement shall be effective unless made in
writing and signed by both parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first day above written.

 

Consultant’s Taxpayer No.

 

By: /s/ David J. Anderson     DAVID J. ANDERSON

 

HONEYWELL INTERNATIONAL INC.

 

By: /s/ Mark James     MARK JAMES   Senior Vice President   Human Resources,
Communications and Procurement

6 | P a g e 



EXHIBIT A

 

CONSULTING AGREEMENT BETWEEN

HONEYWELL INTERNATIONAL INC.

AND

DAVID J. ANDERSON

 

Consultant Statement of Work

 

Consultant agrees to make himself available to consult with the Chief Executive
Officer of the Company, or his designees, at his/their discretion, for up to two
hundred (200) hours per annum during the term of this Agreement.

 

During the term of this Agreement, Consultant may not become employed by,
perform services for, or otherwise become associated with (as an employee,
officer, director, principal, agent, manager, partner, co-partner or consultant
or any other individual or representative role) any other entity (including, for
the sake of clarity, any investment-type entity (e.g., private equity or venture
capital firm)) without the express written consent of the Company’s Chief
Executive Officer. If Consultant accepts any such engagement with another entity
during the term of this Agreement without the written consent of the Company’s
Chief Executive Officer, the Consultant shall forfeit any and all of the
Consideration set forth in Paragraph 4 and this Agreement shall otherwise become
null and void. In addition, you agree that you will repay to the Company, within
thirty (30) days of a demand therefore, any Consideration that you may have
already received solely as a result of the terms of this Agreement.

7 | P a g e 